Exhibit INTERMEC, INC. DIRECTOR DEFERRED COMPENSATION PLAN 1.Introduction. (a)Purpose. The purposes of the Intermec, Inc. Director Deferred Compensation Plan (the "Plan"), which is an amendment and restatement of the 2002 Director Stock Option and Fee Plan), are to further long-term growth of the Company by providing members of the Board of Directors of Intermec, Inc., a Delaware corporation (the "Company"), who are neither officers nor employees of the Company, the ability to defer receipt of their compensation, keeping their financial interests aligned with the Company, thereby providing them with a long-term incentive to remain in the service of the Company and increase their efforts for the success of the Company. The Plan is also intended to assist the Company in attracting experienced and qualified candidates to become members of the Board. The Plan is intended to be a continuation of the deferral components of the 2002 Director Stock Option and Fee Plan, as amended effective November 13, 2007 (the "2002 Plan"). (b)Effective Date. The Plan is effective as of the date of the Company's 2008 Annual Meeting of Stockholders (the "Effective Date"), provided that the Plan will become effective only if Company's stockholders approve the 2008 Omnibus Incentive Plan at that meeting. ThePlan is also effective with respect to all amounts under the 2002 Plan deferred on or after January1, 2005 that remain unpaid as of the Effective Date. All amounts earned and vested as of December 31, 2004 shall continue to be governed by the terms of the 2002 Plan in place as of December 31, 2004 or any earlier applicable date in accordance with then applicable Internal Revenue Service ("IRS") guidance. All amounts earned or vested from January 1, 2005 through the day before the Effective Date shall be governed by this Plan, as modified by the operations of the Plan during such period in accordance with Section 409A and then applicable IRS guidance (including transition relief). No amendment to the Plan on and after January 1, 2005 is intended to, nor shall it be deemed to, apply to other than the terms and conditions of the Plan in effect prior to January 1, 2005 unless expressly provided by such amendment. 2.Definitions. "2002 Plan" has the meaning set forth in Section1(a). "Account" means a Cash Account or a Share Account. "Adverse Tax Consequences under
